Petition for Writ of Mandamus Dismissed, Stay Lifted, and Memorandum
Opinion filed December 4, 2008







 
Petition
for Writ of Mandamus Dismissed, Stay Lifted, and Memorandum Opinion filed
December 4, 2008.
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00882-CV
____________
 
IN RE SUSIE COFFMAN WEEDN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
This
mandamus proceeding arises from a trial court order signed August 26, 2008.  On
September 26, 2008, we entered a stay order relating to the underlying
proceedings.  On November 18, 2008, relator filed an unopposed motion to
dismiss her petition for writ of mandamus.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
we lift our stay order previously entered on September 26, 2008.  The mandamus
petition is ordered dismissed.
PER CURIAM




Petition
for Writ of Mandamus Dismissed, Stay Lifted, and Memorandum Opinion filed
December 2, 2008.
Panel
consists of Justices Anderson and Frost, and Senior Justice Hudson.*
 
 




* 
Senior Justice J. Harvey Hudson sitting by assignment.